Citation Nr: 1827132	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of spinal surgery.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 30 percent for recurrent dislocation of the right shoulder.

7.  Entitlement to a rating in excess of 20 percent for residuals of putti platt procedure, right shoulder, with degenerative arthritis.

8.  Entitlement to an earlier effective date earlier than October 27, 2014, for service connection for recurrent dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from one or more decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017 correspondence the Veteran's attorney waived initial RO consideration of evidence submitted subsequent to the last RO adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The claims of entitlement to service connection for sleep apnea, service connection for depression, entitlement to a rating in excess of 30 percent for recurrent dislocation of the right shoulder, and entitlement to a rating in excess of 20 percent for residuals of putti platt procedure, right shoulder, with degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2011 RO decision denied the Veteran's claim of entitlement to service connection for residuals of spinal surgery.

2.  Evidence received subsequent to the August 2011 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of spinal surgery.

3.  A January 2003 RO decision denied the Veteran's claim of entitlement to service connection for left shoulder disability.

4.  Evidence received subsequent to the January 2003 RO decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for left shoulder disability.

5.  The Veteran did not report having recurrent tinnitus at his January 2015 VA tinnitus examination.

6.  No evidence prior to October 27, 2014, may be construed as a formal or informal claim of entitlement to service connection for recurrent dislocation of the right shoulder.


CONCLUSIONS OF LAW

1.  The August 2011 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of spinal surgery is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of service connection for residuals of spinal surgery.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2017).

3.  The January 2003 rating decision that denied the Veteran's claim of entitlement to service connection for left shoulder disability is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

4.  New and material evidence has not been received to reopen the claim of service connection for left shoulder disability.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a) (2017).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. § 3.303 (2017).

6.  The criteria for an effective date earlier than October 27, 2014, for the grant of service connection for recurrent dislocation of the right shoulder, have not been met.  38 U.S.C. §§ 5110, 5107(b); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Preliminary matter

The Board observes that neither the Veteran nor his representative have made any assertions (including in the May 2015 notice of disagreement and March 2017 substantive appeal) concerning the claims being decided in this decision.

I.  Whether new and material evidence has been received to reopen the claims of service connection for residuals of spinal surgery and left shoulder disability.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, 7 Vet. App. 439.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Analysis

In a January 2003 rating decision the RO denied the Veteran's claim of service connection for a left shoulder disability, and in an August 2011 rating decision the RO denied service connection for residuals of (low back) spinal surgery.  The Veteran did not appeal the January 2003 decision nor submit new and material evidence within one year.  The Veteran filed a notice of disagreement with the August 2011 RO decision but did not file an appeal to the September 2012 statement of the case.  The January 2003 and August 2011 rating decisions are thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

A spinal disability and a left shoulder disability were of record when initially denied.  Further, VA medical opinions of record had stated that the Veteran's spinal disability was not related to service, and also stated that the Veteran's left shoulder disability was not related to his service-connected right shoulder disability.

The newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the low back or left shoulder claim.  In particular, there is no newly received evidence linking a low back disability to the Veteran's military service or a left shoulder disability to the Veteran's right shoulder disability.  The new evidence of record shows ongoing treatment for low back and left shoulder disability but does not otherwise substantiate any other element of service connection that was not already substantiated at the time of the prior final decision.  Accordingly, the evidence received since the denial of the claims in January 2003 and August 2011 is not new and material, and reopening of service connection for the low back disability and left shoulder disability is not warranted.

II.  Entitlement to service connection for tinnitus.

The Veteran's service treatment records do not reveals complaints related to tinnitus.  The Board notes that at the January 2015 VA hearing loss and tinnitus examination the Veteran indicated that he did not have recurrent tinnitus.  As the Veteran has denied that he has tinnitus, service connection for tinnitus cannot be granted, and is not warranted.

III.  Entitlement to an earlier effective date earlier than October 27, 2014, for service connection for recurrent dislocation of the right shoulder.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

On October 27, 2014, the Veteran's claim for (in pertinent part) "bilateral shoulder condition" was received by VA.  In a February 2015 rating decision, the RO granted service connection for recurrent dislocation of the right shoulder and assigned a rating of 30 percent under Diagnostic Codes 5003-5202, effective October 27, 2014.  The Board notes that service connection for residuals of putti platt procedure, right shoulder, with degenerative arthritis (Diagnostic Codes 5003-5201) has been in effect since October 25, 1985.

The Board must consider whether any evidence of record prior to October 27, 2014, could serve as a formal or informal claim in order to entitlement the Veteran to an earlier effective date for recurrent dislocation of the right shoulder.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for recurrent dislocation of the right shoulder, no document submitted prior to his October 27, 2014 claim reveals an intent to pursue a claim of entitlement to service connection for recurrent dislocation of the right shoulder.  The Board here observes that the Veteran has not referenced any documents or other evidence that would allow for an earlier effective date in this case.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's right shoulder recurrent dislocation claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for right shoulder recurrent dislocation was of record earlier than October 27, 2014.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the evidence of record provides no basis for an award of service connection for recurrent dislocation of the right shoulder prior to October 27, 2014.


ORDER

New and material evidence was not received, and the request to reopen a claim of entitlement to service connection for residuals of spinal surgery is denied.

New and material evidence was not received, and the request to reopen a claim of entitlement to service connection for left shoulder disability is denied.

Service connection for tinnitus is denied.

An effective date earlier than October 27, 2014, for service connection for recurrent dislocation of the right shoulder is denied.


REMAND

As for the issue of entitlement to service connection for depression and sleep apnea, the Board finds that VA medical opinions are necessary to decide those claims as the evidence of record does not contain sufficient competent medical evidence to decide the claims.  As such, the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the depression and sleep apnea and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issues of increased ratings for right shoulder dislocation and degenerative arthritis, although VA examinations for the right shoulder have been conducted, the examinations are not adequate as they did not comply with VA regulations regarding examinations for orthopedic disorders.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Veteran should be afforded another VA right shoulder examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after February 18, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination in connection with his claim for depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depression or sleep apnea had its onset in service or is etiologically related to the Veteran's active service.

The examiner should also state whether it is at least as likely as not (a 50 percent probability or more) that depression was caused or aggravated by the Veteran's service-connected right shoulder disability.

4.  After any additional records are associated with the claims file, provide the Veteran with an examination to determine the severity of the right shoulder disabilities.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaires.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


